Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. 
Applicant argues that the prior art combination fails to teach retrieving via a smart contract of a blockchain server, a profile of the asset from the blockchain, the profile comprising a set of unique sub-asset identifiers which uniquely identify a set of sub-assets for the asset on the blockchain. 
Examiner asserts that the prior art combination has met this “profile” by stating the set of sub assets.  Applicant argues against the set of “unique sub-asset identifiers”.  First, Examiner points out that the sub assets are labeled and used in order to validate a transaction, and thus must have identifiers.  Second, Examiner points out that the subassets are part of the blockchain, and thus have unique blockchain identifiers, which are inherent in the blockchain art itself.  Examiner cites below both Tanner, and Taylor as containing subassets with identifiers.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,380,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,380,560 anticipate the claims of the current application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witchey US 2015/0332283 in view of Tanner US 10,366,204 in view of Taylor US 2018/0130034 in view of Natajaran US 2017/0132393  
As per claims 1, 8, 15 Witchey teaches A method, comprising: storing, via a blockchain server, at least one sub-asset in a blockchain, wherein the sub-asset is linked to an asset; creating, via the blockchain server, [0018][0031][0034][0040][0041]  (teaches a blockchain with health subassets and properties)

Tanner teaches The method of claim 1, further comprising: creating a profile for the asset comprising a plurality of identifiers and the at least one sub-asset; and storing the profile in the blockchain. (Column 11 lines 35-60)  (sub-assets and identifiers )

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the security of Tanner with the record of Witchey because it secures private health information.
Taylor teaches receiving a blockchain transaction for modifying the asset, comparing a parameter included in the blockchain transaction to the at least one sub-asset to determine of the blockchain transaction violates the use constraint, and prohibiting the blockchain transaction if said determination is made . [0018][0034][0055][0087] (Taylor teaches modification of a blockchain by example of changing or updating a prescription on a blockchain, which is only possible via authentication, and parameters and constraints are contained in the blockchain and compared to digital wallets and smart contracts)  
Taylor teaches The method of claim 1, further comprising: creating a profile for the asset comprising a plurality of identifiers and the at least one sub-asset; and storing the profile in the blockchain. [0087]  (sub-assets and identifiers )


Natajaran further teaches identifying a new use period for the subasset has started based on data fetched from a service that is specified in the multiuse constraing, and determining whether modifying the asset during the identified new user period vilated the multiuse constrain for the at least one subasset [0043][0048][0081][0084][0085[0086] (Natajaran teaches using digital prescription blockchain entries with limits on refills, time periods and modifying the block chain when a refill is used.  This is done by the pharmacy, which is a service.  Examiner argues that it is well known a drug could not be refilled before the refill date, and thus the blockchain would be prevented from being modified)
It would have been obvious at the time the invention was filed to use the system of Narajaran with the previous art because it provides more convenient medication management for the user.As per claims 2, 9, 16 Witchey teaches the method of claim 1, further comprising logging, via the blockchain server, the asset in the blockchain. [0040][0041]As per claims 3, 10, 17 Tanner teaches the method of claim 1, wherein when any of the at least one use constraints are identified during the access attempt of the sub-asset, access to a corresponding sub-asset, of the at least one sub-asset, is prohibited for a period of time. (Column 10 lines 45-67; Column 11 lines 35-60) (control access)


Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witchey US 2015/0332283 in view of Tanner US 10,366,204 in view of Taylor US 2018/0130034 in view of Natajaran US 2017/0132393  in view of Vasireddy US 2014/0089189
As per claims 7, 14 Vasireddy teaches The method of claim 4, further comprising: receiving an access attempt of the at least one sub-asset; responsive to receiving the sub-asset access attempt, retrieving the profile from the blockchain; and creating an analytic report comprising stored sub-asset access attempts and a current sub-asset status. [0046]
It would have been obvious at the time the invention was filed to use the report of Vasireddy with the prior technology because it improves security.



Vasireddy teaches creating an analytic report comprising stored sub-asset access attempts and a current sub-asset status.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witchey US 2015/0332283 in view of Tanner US 10,366,204 in view of Natajaran US 2017/0132393  in view of Taylor US 2018/0130034 in view of Miller US 2017/0132621  

Miller teaches creating comprises creating a multiuse constraint for the subasset which constrains a recurring use of the asset [0145]  (miller teaches a constraint of preventing double spending, since the transaction may only be used once)  Taylor additionally teaches total doses of a drug [0087].
It would have been obvious to use the restriction of Miller with the previous combination in order to avoid any parallel errors in the blockchain.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439